Citation Nr: 0520660	
Decision Date: 08/01/05    Archive Date: 08/17/05

DOCKET NO.  03-32 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 
percent for post-traumatic stress disorder (PTSD), prior to 
July 28, 2004.

2.  Entitlement to a higher initial evaluation for PTSD, 
currently evaluated as 70 percent disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from September 1967 to 
September 1969, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, that granted service connection for 
PTSD and assigned an initial 30 percent evaluation, effective 
May 2, 2000.  The veteran perfected a timely appeal of this 
determination to the Board.

In a September 2004 rating decision, the RO established the 
veteran's entitlement to an initial 70 percent rating, 
effective July 28, 2004; because the increase in the 
evaluation of the veteran's PTSD to 70 percent does not 
represent the maximum rating available for the condition, and 
since it is effective July 28, 2004, the veteran's claim 
challenging the propriety of the initial evaluations remains 
in appellate status, and the Board has identified the issue 
as separate claims as noted on the title page.  See AB v. 
Brown, 6 Vet. App. 35 (1993); see also Fenderson v. West, 12 
Vet. App. 119, 126 (1999).

In a December 2004 rating decision, the RO formally 
determined that the veteran was not competent to handle the 
disbursement of VA funds and appointed his spouse as his 
custodian; she is prosecuting this appeal on his behalf.


FINDINGS OF FACT

1.  For the period from May 2, 2000, to July 27, 2004, the 
veteran's PTSD was manifested by occupational and social 
impairment, with deficiencies in most areas, including work, 
family relations, judgment, thinking, and mood, due to such 
symptoms as near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control, with unprovoked 
irritability with periods of violence; difficulty in adapting 
to stressful circumstances, including at work; persistent 
nightmares, flashbacks, intrusive thoughts, delusions and 
hallucinations of his Vietnam experiences; and an inability 
to establish and maintain effective relationships.  

2.  Since July 28, 2004, the veteran's PTSD most nearly 
approximates the criteria for total occupational and social 
impairment, including severe social isolation and withdrawal; 
impairment in thought processes or communication; persistent 
delusions and hallucinations; a danger of hurting self or 
others; and memory loss for names of close relatives.  In 
addition, during this period, the medical evidence shows 
that, due to the condition, the veteran was unemployable and 
permanently and totally disabled.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an initial 70 percent 
evaluation for PTSD, effective from May 2, 2000, to July 27, 
2004, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.126, 4.130, 
Diagnostic Code 9411 (2004).

2.  The criteria for the assignment of an initial 100 percent 
evaluation for PTSD, effective July 28, 2004, have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
4.1, 4.2, 4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Code 9411 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West 2002)) 
redefined VA's duty to assist a claimant in the development 
of a claim.  Guidelines for the implementation of the VCAA 
that amended VA regulations were published in the Federal 
Register in August 2001.  66 Fed. Reg. 45620 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a)).  The Board finds that all relevant 
evidence has been obtained with regard to the veteran's claim 
challenging the propriety of the initial 30 percent and 70 
percent evaluations for his PTSD, and that the requirements 
of the VCAA have been satisfied.

The VCAA and its implementing regulations set forth VA's 
amended duties to notify and assist a claimant in developing 
information and evidence necessary to substantiate a claim.  
With regard to the former duty, under 38 U.S.C.A. § 5103, VA 
must notify the claimant of the information and evidence not 
of record that is necessary to substantiate the claim, which 
information and evidence that VA will seek to provide and 
which information and evidence the claimant is expected to 
provide.  Furthermore, in compliance with 38 C.F.R. § 
3.159(b), the notification should include the request that 
the claimant provide any evidence in the claimant's 
possession that pertains to the claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, No. 02-1077 (U.S. Vet. App. Apr. 14, 2005).  

In this regard, the Board notes that the veteran and his 
representative have been afforded a Statement of the Case 
(SOC) and Supplemental Statements of the Case (SSOCs) that 
provided notice of the law and regulations, as well as the 
reasons and bases for the RO's determinations.  By way of 
those documents, as well as the RO's May 2001 and July 2004 
"VCAA" letters, VA carefully advised him of the information 
and evidence necessary to substantiate his claim.  Id.; see 
also VAOPGCPREC 8-03, 69 Fed. Reg. 25180 (2004).

In light of the foregoing, the veteran was effectively 
furnished notice of the type of evidence that he needed to 
send to VA, as well as the types of evidence VA would assist 
him in obtaining, ensuring the essential fairness of the 
adjudication.  See Mayfield.  Indeed, he has not asserted 
that he was prejudiced in any way by VA's development of this 
appeal.  Id.  For these reasons, the notices contained in 
VA's communications to the veteran, whether they were via 
letters, the SOC, the SSOCs, or the RO rating actions, when 
cobbled together, see Mayfield, substantially complied with 
the specificity requirements of Quartuccio v. Principi, 16 
Vet. App. 183 (2002) (identifying the evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence); Charles v. Principi, 16 Vet. 
App. 270 (2002) (identifying the document that satisfies VCAA 
notice); and 38 C.F.R. § 3.159(b) (the content of the notice 
requirement pertaining to "any evidence" in the claimant's 
possession or a similar request to that effect).  

The Board points out that the VCAA only requires that VA 
satisfy its duty to notify, and that claimants be given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard; Sutton v. 
Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 
(2004) (harmless error).  Therefore, any error with respect 
to the timing of the VCAA notices, as well as any error in 
not providing a single notice to the veteran covering all 
content requirements, was harmless.  See 38 C.F.R. § 20.1102; 
see also Mayfield.

With respect to VA's duty to assist, the Board notes that VA 
has associated with the claims folder the veteran's service 
medical records; records and reports of his outpatient VA 
care, dated from August 1999 to November 2004; reports of 
formal VA psychiatric examinations performed in January 2003 
and July 2004; and statements and written argument submitted 
by or on behalf of the veteran.  In addition, pursuant to the 
veteran's request, in June 2004 the RO notified him that the 
veteran the hearing he requested was scheduled to take place 
the following month; however, the veteran withdrew his 
hearing request, and instead asked that he be afforded 
another formal VA psychiatric examination, which as noted 
above, was conducted in July 2004.

In light of the foregoing, and particularly given the Board's 
favorable determinations, i.e., that his PTSD warrants an 
initial 70 percent rating, effective May 2, 2000, and a total 
schedular evaluation, effective July 28, 2004, the Board 
finds that the veteran has been provided with adequate notice 
of the evidence needed to successfully prove his claim and 
that there is no prejudice to him by appellate consideration 
of the claim at this time, without a remand of the case to 
the RO for providing additional assistance to the veteran in 
the development of his claim or to give his representative 
another opportunity to present additional evidence and/or 
argument, because the essential fairness of the adjudication 
was maintained.  See Mayfield; see also Bernard v. Brown, 
supra.  In this case, the record on appeal demonstrates the 
futility of any further evidentiary development, and there is 
no reasonable possibility that additional assistance would 
aid him in substantiating his claim.  Hence, no further 
notice or assistance to the veteran is required to fulfill 
VA's duty to assist him in the development of the claims.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001).




Background

In a May 2003 rating decision, the RO granted service 
connection for PTSD and assigned an initial 30 percent rating 
for this condition under Diagnostic Code 9411, effective May 
2, 2000.  In a September 2004 rating decision, the RO 
increased the evaluation of this condition to 70 percent, 
effective July 28, 2004.

The veteran, who served in Vietnam, and whose PTSD has been 
related to his experiences while serving there, maintains 
that the condition is far more disabling than represented by 
the initial 30 and 70 percent ratings.  In support, he 
essentially reports that he suffers from numerous symptoms, 
and is now unable to work as a consequence of the condition.

VA outpatient treatment records, dated from August to 
December 1999, show that a VA psychiatrist indicated that the 
veteran's PTSD was manifested by increasingly frequent 
nightmares and flashbacks of his Vietnam experiences.  The 
veteran was only able to sleep for four to five hours and 
awoke in a cold sweat that often required him to change the 
bed linens.  The psychiatrist also noted that the veteran 
suffered from survivor guilt, that he often heard voices 
calling out his name, and that he had impaired memory and 
concentration.  The veteran was often sleepy at work and had 
a continuing problem maintaining attention and completing the 
tasks required of his job.  He added that the veteran denied 
having homicidal or suicidal ideation.  In addition, he 
reported that the veteran suffered from insomnia and crying 
spells, and that he tended to isolate himself when not 
working.

These outpatient records reflect that physician observed that 
the veteran had been married to the same spouse for 
approximately 37 years, with whom he lived, together with his 
son, who was 27 years of age; however, the examiner stated 
that family relations were "stressed."  In addition, he 
reported that a mental status examination revealed that the 
veteran that had a clean, neat appearance; a flattened 
affect; fluent speech; and reduced psychomotor activity; he 
was also alert and cooperative.  These records reflect that 
the sole psychiatric diagnosis was PTSD, and that the veteran 
was prescribed psychiatric medications to treat this 
condition.

In January 2003, the veteran was afforded a formal VA 
psychiatric examination in conjunction with his then pending 
claim of service connection for PTSD.  At the outset of the 
report, the examiner indicated that he had reviewed the 
veteran's claims folder.  During the evaluation, the veteran 
reported having memory problems and a "quick temper."  In 
addition, he complained of having recurrent nightmares 
regarding combat experiences in Vietnam and indicated that he 
often awoke in a sweat; he also reported that he has awoken 
on both the other side of the bed and on the floor.  The 
veteran further stated that he had recurrent intrusive 
recollections of Vietnam approximately once every hour.  In 
addition, he reported that although he was employed by a 
grocery store chain, he was having problems on the job, 
including getting along with others, as well as with 
forgetting his daily assignments, due to his PTSD.

The examiner indicated that the veteran was in mild to 
moderate distress, that his hygiene and grooming were good, 
and that his physical movements were notably slowed.  The 
mental status examination disclosed that the veteran's 
thoughts were "slow"; that his speech was decreased in 
amount, rate and volume; that he had impaired memory; and 
that he described his mood as "grouchy and irritable."  He 
also reported that he had recently lost approximately ten 
pounds, without dieting.  The examiner stated that the 
veteran had a flattened affect and visibly slow thoughts, as 
well as hypervigilance at the sound of gunshots; he further 
indicated that the veteran had a strong emotional reaction to 
the smell of soy sauce as well as certain spices that he 
associated with his combat experiences in Vietnam.  As a 
result, the veteran avoided certain activities, including 
attending fireworks displays.  The veteran, however, denied 
having homicidal or suicidal ideation, and the examiner 
indicated that there was no evidence of a thought disorder.

The examiner diagnosed the veteran as having PTSD and 
estimated that his Global Assessment of Functioning (GAF) 
score was 60.  Subsequent to offering this assessment, the 
examiner stated that it was obvious that the veteran suffered 
from severe depression, which was manifested by weight loss 
and psychomotor retardation, disturbed sleep, a flattened 
affect and impaired concentration.  The examiner noted that 
the veteran was not currently receiving psychiatric care and 
recommended that he begin counseling as soon as possible to 
prevent a further deterioration of his condition because he 
was at a risk of decompensation.

VA outpatient treatment records, dated from October 2003 to 
June 2004, show that the veteran was again receiving regular 
care for his PTSD.  These records indicate that the veteran's 
PTSD was productive of depression, irritability, 
forgetfulness, anxiety, impaired sleep and concentration, as 
well as diminished appetite, crying episodes, hallucinations 
and delusions.

In June 2004, the veteran underwent an outpatient evaluation, 
which reflects that the veteran was demoted from his position 
by the grocery store chain two years earlier because he had 
been unable communicate and relate to others.  In addition, 
although he had to arrive at work by 6:00 a.m., the examiner 
noted that the veteran did not go to bed until midnight.  The 
record further states that the veteran awoke each morning 
with erratic mood swings and irritability, which prompted his 
return to formal psychiatric treatment.

A mental status examination revealed that the veteran was 
alert, oriented, calm and cooperative.  His speech had a 
normal rate and tone, he had a normal affect, but his mood 
was depressed.  The examiner reported that the veteran's 
thought process was "linear" and goal-directed with no 
delusions or hallucinations.  The veteran denied having 
homicidal or suicidal ideation and his memory, insight, 
judgment and concentration were good.

On July 28, 2004, the veteran was afforded another formal VA 
psychiatric examination.  At the outset of the report, the 
psychiatrist indicated that he had reviewed the veteran's 
claims folder.  The veteran stated that he had insomnia, and 
indicated that he slept only two and one-half to three hours 
per night; he explained that it was very hard for him to 
sleep.  In addition, he reported that he frequently awoke in 
a cold sweat; he stated that he could wring his T-shirt out 
because he sweated so much.  He also complained of having 
nightmares of his Vietnam combat experiences approximately 
three to four times per week that were sometimes so severe 
that they awakened his wife.  In this regard, he reported 
that he had grabbed his wife during a nightmare; he also 
acknowledged having intrusive thoughts of Vietnam on almost a 
daily basis.  The examiner indicated that, in a written note, 
the veteran's wife stated that the veteran constantly talked 
of killing himself and arguing that he would be better off 
dead.

The veteran also reported having impaired memory and 
concentration, and stated that, at times, he even forgets the 
names of family members.  He stated that he had flashbacks 
and hallucinates about seeing men cross the road when he is 
driving, sometimes with guns on their backs, approximately 
two to three times per week; he also reported hearing cries 
for help.  In addition, the veteran acknowledged having 
depression, with suicidal ideation approximately two to three 
times per month, as well as problems with irritability and 
homicidal thoughts directed at a co-worker.  He added that he 
easily lost his temper; had frequent crying spells; avoided 
crowds, war movies and fireworks; had an exaggerated startle 
response; was estranged from others and preferred to isolate 
himself.  Further, the veteran indicated that despite going 
regularly to psychotherapy sessions and complying with his 
medication regimen, he had a low energy level and suffered 
from anxiety.

During the interview, the veteran acknowledged that, due to 
his depression, he was drinking alcohol, and particularly, 
during the prior six months; he stated that he was currently 
imbibing half of a half-pint bottle of liquor each day.  He 
also reported that his insomnia and nightmares had increased 
in frequency and severity since the January 2003 VA 
psychiatric examination, and that he was more irritable and 
had more problems with concentration and memory.

The psychiatrist noted that, at the time of the earlier 
examination, the veteran was employed as a grocery store 
manager, but that since that time, he had been transferred to 
another store and demoted to an assistant manager due to 
conflicts at work.  The veteran indicated that his supervisor 
had "written him up" and had had numerous problems at work; 
he stated that if he were written up one more time, he would 
be fired.  In addition, the veteran reported that he sought 
out employment positions within the company that required 
minimal interaction with others and had homicidal thoughts 
involving some of his co-workers.  Further, he stated that he 
was no longer able to handle his own funds and that his wife 
now paid the bills.

During the mental status examination, the veteran was 
accompanied by his spouse.  The evaluation revealed that the 
veteran, who sat at the edge of his chair, was neatly 
dressed, made good eye contact, and had slow and halting 
speech.  The psychiatrist reported that there was no evidence 
of psychomotor agitation or retardation.  The veteran 
described his mood as "not too good," indicated that he had 
a "bad night" the prior evening, and reported being anxious 
and depressed.  In addition, he reiterated that he had 
homicidal and suicidal ideation, as well as hallucinations 
and delusions.

The psychiatrist diagnosed the veteran as having PTSD and 
chronic, severe alcohol abuse.  He also estimated that the 
veteran's GAF score was 38.  Subsequent to offering these 
impressions, the examiner summarized his findings and 
conclusions as follows:

He continues to have problems with 
insomnia, nightmares, flashbacks, 
intrusive thoughts, auditory and visual 
hallucinations, difficulties with trust, 
a sense of estrangement from others, the 
desire to isolate, an exaggerated startle 
response, hypervigilance, decreased 
energy level, anhedonia, difficulties 
identifying his feelings, decreased 
concentration and memory, and avoidance.  
Since his last evaluation, he has had 
more problems with insomnia, nightmares, 
irritability, and decreased 
concentration.  He has times in which he 
is not in touch with reality, when he 
sees men walking across the road and when 
he hears screaming for help.  He has had 
some homicidal thoughts directed toward 
people at work in addition to fairly 
regular suicidal thoughts.  His social 
adaptability and interactions with others 
is severely to totally impaired due to 
his problems with irritability, 
depression and the desire to isolate.  
His flexibility, adaptability and 
efficiency in an industrial environment 
is also severely to at times totally 
impaired due to his problems with 
irritability and decreased concentration 
and memory.  I would estimate his overall 
level of disability to be in the severe 
to total range.  There is a very high 
likelihood that he would not be able to 
maintain employment for any substantial 
length of time following this evaluation.  
He has had two of three allowed write-
ups, and he has had problems with 
conflicts at work.  In addition, he has 
had decreased concentration and homicidal 
thoughts.  I would estimate his overall 
level of disability to be in the severe 
to total range but fully expect that he 
will be totally disabled in the near 
future.  He is not capable of handling 
his own funds without the assistance of 
his wife.

A September 2004 VA outpatient evaluation report states that 
the veteran continued to have severe employment difficulties 
due to his PTSD; the psychiatrist noted that he was 
irritable, unable to function as satisfactorily as he had in 
the past, and had increased frequency and intensity of 
nightmares, intrusive thoughts anger and flashbacks.  The 
physician reported that he had increased the veteran's 
medication regimen due to the worsening of his PTSD and 
estimated that the veteran's GAF score was 40.

In a November 2004 report, the veteran's treating VA 
psychiatrist indicated that he had treated the veteran since 
October 1999, that the veteran's PTSD had worsened, and that 
the condition was presently productive of nightly nightmares 
of his combat experiences in Vietnam, daily flashbacks of his 
Vietnam experiences, erratic mood swings, and social 
isolation and withdrawal.  The veteran also suffered from 
intermittent homicidal and suicidal ideation and episodes of 
extreme anxiety and panic attacks.  The physician reported 
that the veteran was unable to tolerate crowds and was 
increasing unable to work and stated, "It is our clinical 
judgment that [the veteran] is totally and permanently 
disabled and should not return to a regular 40 hour work week 
employment based on his increased symptomatology and 
unpredictable behavior."

As noted in the introduction, in a December 2004 rating 
decision, the RO concluded that due to his PTSD, the veteran 
was not competent to handle the disbursement of VA funds.

In February 2005, the veteran's representative submitted an 
employment document showing that the veteran had retired in 
support of his claim seeking a total disability rating based 
on individual unemployability due to service-connected 
disability (TDIU); apparently, he retired due to the impact 
of his PTSD.  

Finally, in April and June 2005 written argument, Disabled 
American Veterans, citing the above medical findings and 
conclusions, maintains that the veteran's disability ratings 
should be higher than the current 30 and 70 percent 
evaluations.

Analysis

Disability evaluations are determined by comparing a 
veteran's current symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more nearly 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  See 38 C.F.R. § 4.7.  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.  The veteran's entire history is reviewed 
when making disability evaluations.  See 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  

Before proceeding with its analysis of the veteran's claim, 
the Board finds that some discussion of the Fenderson case is 
warranted.  In that case, the United States Court of Appeals 
for Veterans Claims (Court) emphasized the distinction 
between a new claim for an increased evaluation of a service-
connected disability and a case in which the veteran 
expresses dissatisfaction with the assignment of an initial 
disability evaluation where the disability in question has 
just been granted service connection.  In the former case, 
the Court held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that the current level of disability is of primary 
importance when assessing an increased rating claim.  In the 
latter case, however, where, as here, the veteran has 
expressed dissatisfaction with the assignment of an initial 
rating, the Francisco rule does not apply; rather, the VA 
must assess the level of disability from the date of initial 
application for service connection and determine whether the 
level of disability warrants the assignment of different 
disability ratings at different times over the life of the 
claim-a practice known as "staged rating."  

The veteran's PTSD is evaluated as 30 percent disabling under 
Diagnostic Code 9411, effective May 2, 2000, and 70 percent 
disabling under this code, effective July 28, 2004.  Under 
this code, a 30 percent rating is warranted when PTSD is 
productive of occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, and mild 
memory loss (such as forgetting names, directions, and recent 
events).  A 50 percent evaluation is warranted for PTSD when 
the disorder causes occupational and social impairment, with 
reduced reliability and productivity, due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more frequently than once a 
week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  

A 70 evaluation requires occupational and social impairment, 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as:  suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and an inability to establish 
and maintain effective relationships.  Finally, a 100 percent 
evaluation is warranted for total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
and memory loss for names of close relatives, own occupation, 
or own name.  

Following a careful review of the evidence, the Board finds 
that, for the period from May 2, 2000, to July 27, 2004, the 
veteran's PTSD most closely approximated the criteria for a 
70 percent rating, and that this condition warrants a total 
schedular evaluation, effective July 28, 2004.

In finding that the veteran's PTSD most closely approximated 
the criteria for an initial 70 percent rating for the period 
from May 2, 2000, to July 27, 2004, the Board notes that by 
late 1999, i.e., even prior to the effective date of service 
connection, VA psychiatrists diagnosed the veteran as having 
PTSD that was productive of a flattened affect, reduced 
psychomotor activity, impaired sleep, memory and 
concentration, recurrent nightmares, flashbacks and intrusive 
thoughts of Vietnam combat experiences, employment problems, 
and auditory hallucinations.  Moreover, these physicians 
pointed out that although he remained married to his spouse 
of many years, family relations were "stressed" due to this 
condition.

This determination is also consistent with the findings and 
conclusions set forth in the January 2003 VA psychiatric 
examination.  In that report, the psychologist noted that the 
veteran had recurrent nightmares regarding combat experiences 
in Vietnam and often awoke in a sweat.  Moreover, the veteran 
indicated that he had recurrent intrusive recollections of 
Vietnam approximately once every hour, and stated that his 
employment was in jeopardy due to his PTSD because his 
impaired memory was compromising his ability to perform his 
job.  The mental status examination disclosed that the 
veteran's thoughts were "slow" and that his speech was 
decreased in amount, rate and volume, and the examiner noted 
that he had recently lost approximately ten pounds, without 
dieting.  Indeed, the psychiatrist reported that the veteran 
had a flattened affect and visibly slow thoughts and 
exhibited avoidance behaviors.  Further, he opined that it 
was obvious that the veteran suffered from severe depression, 
which was manifested by weight loss and psychomotor 
retardation, disturbed sleep, a flattened affect and impaired 
concentration.  

Further, VA outpatient treatment records and evaluation 
reports, dated prior to July 28, 2004, show the veteran's 
PTSD was productive of depression, irritability, 
forgetfulness, anxiety, impaired sleep and concentration, as 
well as crying episodes, hallucinations, delusions, and 
diminished appetite.  These records also indicate that the 
veteran was demoted from his position by the grocery store 
chain two years earlier because he had been unable 
communicate and relate to others.  The Board finds that the 
veteran's PTSD most closely approximated the criteria for a 
70 percent rating prior to July 28, 2004.

This determination is based on application of pertinent 
provisions of the VA's Schedule for Rating Disabilities.  
There is no showing that the veteran's psychiatric disability 
reflects so exceptional or unusual a disability picture as to 
warrant the assignment of an evaluation higher than 70 
percent at any time since the effective date of service 
connection prior to July 28, 2004, on an extraschedular 
basis.  See 38 C.F.R. § 3.321(b)(1) (2004).  There is no 
indication that the disability results in marked interference 
with employment (i.e., beyond that contemplated in the 
assigned evaluation), prior July 28, 2004.  In addition, 
during this period, the condition was not shown to warrant 
frequent, or indeed, any periods of hospitalization, or to 
otherwise render impractical the application of the regular 
schedular standards.  In the absence of evidence of such 
factors, the Board is not required to remand this aspect of 
the veteran's claim to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 
9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 
88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

Effective July 28, 2004, however, the Board finds that the 
evidence shows that the veteran's PTSD significantly 
worsened; this finding was confirmed in a September 2004 
outpatient evaluation report and the November 2004 assessment 
of a VA examiner, who noted that the veteran had to retire 
due to the severity of his PTSD, and he was thus unemployable 
due to the service-connected disability.  

In reaching this latter determination, the Board notes that 
the psychiatrist who conducted a comprehensive VA psychiatric 
examination on July 28, 2004, and who reviewed in details the 
veteran's claims folder, opined that he continued to have 
problems with insomnia, nightmares, flashbacks, intrusive 
thoughts, auditory and visual hallucinations, difficulties 
with trust, a sense of estrangement from others, a desire to 
isolate, an exaggerated startle response, hypervigilance, 
decreased energy level, anhedonia, difficulties identifying 
his feelings, decreased concentration and memory, and 
avoidance.  Moreover, he concluded that, due to his PTSD, the 
veteran lost touch with reality, had some homicidal and 
fairly regular suicidal thoughts, and that his social 
adaptability and interactions with others were severely to 
totally impaired due to his problems with irritability, 
depression and the desire to isolate.  The examiner also 
pointed out that the veteran's flexibility, adaptability and 
efficiency in a professional environment was severely, if not 
completely impaired, due to his problems with irritability 
and decreased concentration and memory, producing severe to 
total overall impairment, with a real risk of job loss in the 
near future, and stated that he not capable of handling his 
own funds.

As such, as of July 28, 2004, the veteran's PTSD most closely 
approximated the criteria for a 100 percent schedular rating.  
The Board notes that this conclusion is buttressed by the 
latter evidence, including a September 2004 VA outpatient 
evaluation, which shows that the veteran continued to have 
severe employment difficulties due to his PTSD, and a 
November 2004 report, in which his treating VA psychiatrist 
indicated that the condition was productive of nightly 
nightmares of his combat experiences in Vietnam, daily 
flashbacks of his Vietnam experiences, erratic mood swings, 
and social isolation and withdrawal; he also observed that 
the veteran suffered from homicidal and suicidal ideation and 
episodes of extreme anxiety and panic attacks; was increasing 
unable to work, and, overall, was totally and permanently 
disabled.  Indeed, the evidence reflects that, shortly 
thereafter, the veteran was forced into retirement as a 
consequence of his PTSD.  In light of the foregoing, the 
Board concludes that entitlement to a total schedular 
evaluation, effective July 28, 2004, has been shown.



ORDER

Subject to the law and regulations governing payment of 
monetary benefits, a 70 percent rating for PTSD is granted, 
effective from May 2, 2000, to July 27, 2004.

Subject to the law and regulations governing payment of 
monetary benefits, a 100 percent rating for PTSD is granted, 
effective July 28, 2004.



	                        
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


